

114 SRES 504 ATS: Recognizing the 70th anniversary of the Fulbright Program.
U.S. Senate
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 504IN THE SENATE OF THE UNITED STATESJune 21, 2016Mr. Boozman (for himself, Mr. Leahy, Mr. Menendez, Mr. Durbin, Mr. Wyden, Ms. Klobuchar, Mr. Cotton, Mr. Rubio, Mrs. Capito, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, without amendmentJuly 6, 2016Considered and agreed toRESOLUTIONRecognizing the 70th anniversary of the Fulbright Program.
	
 Whereas August 1, 2016, marks the 70th anniversary of President Harry S. Truman signing into law the Act of August 1, 1946 (60 Stat. 754, chapter 723) (commonly known as the Fulbright Act of 1946);
 Whereas the Fulbright Program was established by Senator James William Fulbright of Arkansas for the promotion of international good will through the exchange of students in the fields of education, culture, and science;
 Whereas the Fulbright Program is sponsored by the Bureau of Educational and Cultural Affairs of the Department of State;
 Whereas the Fulbright Program provides approximately 8,000 grants annually and, as of 2016, operates in more than 160 countries, including 50 that have established cost-sharing binational commissions;
 Whereas approximately 1,300 institutions of higher education in the United States, both public and private, host students at home and send scholars abroad;
 Whereas current Fulbright students and scholars hail from all 50 States and 2 United States territories, and approximately a quarter are from minority or underrepresented populations;
 Whereas more than 370,000 individuals from across the globe have benefitted from this unique opportunity;
 Whereas alumni of the Fulbright Program include 54 Nobel Prize laureates, 82 recipients of the Pulitzer Prize, 33 heads of state, 16 Presidential Medal of Freedom recipients, 8 members of the United States Congress, and a former Secretary-General of the United Nations;
 Whereas, on April 21, 2016, an American Elm was planted on the grounds of the United States Capitol in recognition of the 70th anniversary of the Fulbright Program; and
 Whereas the Fulbright Program promotes United States higher education abroad and remains a valuable diplomatic tool: Now, therefore, be it
	
 That the Senate— (1)recognizes the 70th anniversary of the Fulbright Program;
 (2)encourages the President and the Secretary of State to work with the Bureau of Educational and Cultural Affairs of the Department of State to support the work of the Fulbright Program;
 (3)congratulates all past and present recipients of Fulbright awards; and (4)calls on students, scholars, and professionals around the world to seek out opportunities to engage with each other and promote international good will.